Citation Nr: 1618670	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  13-05 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right great toe disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified before the undersigned at a Travel Board hearing at the RO in February 2016.


FINDING OF FACT

A right great toe disability, diagnosed as posttraumatic changes, right hallux toenail and hallux interphalangeal (IP) joint and posttraumatic distal subungual onychomycosis, is attributable to service.


CONCLUSION OF LAW

A right great toe disability, diagnosed as posttraumatic changes, right hallux toenail and hallux IP joint and posttraumatic distal subungual onychomycosis, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, degenerative joint disease (arthritis) will be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran's service treatment records (STRs) do not document right great toe disease or injury.  However, the Veteran submitted a letter he sent to his parents which was postmarked during service in which he told them that he had been in the hospital for a couple of days due to an infected big toe.  In addition, a service buddy submitted a statement in which he recounted that the Veteran had a bad toe during service and he was always telling him to get treatment for it.  He was familiar with the Veteran as his "hootch mate."

Post-service, private medical records dated in August 2010 reflect that the Veteran currently has a right great toe disability, diagnosed as posttraumatic changes right hallux toenail and hallux IP joint and posttraumatic distal subungual onychomycosis.  The Veteran reported to the examiner that he dropped an oxygen bottle on his right great toe during service and had residual right great toe and toenail problems.  Contemporaneous treatment records from the Tampa VA Medical Center showed that the Veteran had right toe pain and that he had been told by his podiatrist that he had arthritis in the metatarsophalangeal joint of the right great toe which was subsequent (by the Veteran's report) to inservice trauma to that toe during service.  

In sum, the Veteran reports right great toe injury and medical problems during service which, while not documented, were noted in his letter to his parents dated during service and as recalled by a service buddy.  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran is competent to report a right great toe injury and the resultant pain and toenail problems which he described during his hearing and indicated existed from the incident when he dropped the oxygen bottle on his right great toe to the present time.  He described the way he treated the right great toe on his own and endured recurring problems and pain.  The Board also finds that the Veteran reported credible testimony regarding his inservice injury as supported by his inservice letter and the buddy statement.  The inservice buddy is competent to state what he observed.  Post-service private and VA records reflect current right great toe disability.  The Veteran described to both the private and VA examiners the inservice injury, which was noted in their respective reports, with no countervailing comments by those examiners.  The Veteran's testimony and medical reports are consistent and the Board finds that the statements of the Veteran and his service buddy are credible.  In affording the Veteran all reasonable doubt, the Board affords probative weight to the Veteran's statements as supported by the lay evidence and medical reports.  As such, service connection for right great toe disability, diagnosed as posttraumatic changes, right hallux toenail and hallux IP joint and posttraumatic distal subungual onychomycosis is warranted.  


ORDER

Service connection for right great toe disability, diagnosed as posttraumatic changes, right hallux toenail and hallux IP joint and posttraumatic distal subungual onychomycosis is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


